Citation Nr: 0126428	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  91-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from August 1955 
to September 1961.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from rating 
decisions of the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida (hereinafter 
RO).


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (2000).  In a statement received by the Board in 
April 2001, the veteran raised the issue of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a cardiovascular accident, 
secondary to surgery in November 1994 by the VA.  In the May 
24, 2001, Board decision, this issue was referred to the RO 
for appropriate disposition.  However, upon further 
consideration, the Board finds that the issue of entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a cardiovascular accident could 
hypothetically have an impact upon the issues of entitlement 
to a total rating for compensation purposes based upon 
individual unemployability, and entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance.  Accordingly, the Board decision dated on 
May 24, 2001, may have failed to provide the veteran due 
process under the law.  Accordingly, in order to prevent any 
theoretical prejudice to the veteran, the May 2001 decision 
of the Board must be vacated in its entirety, and a new 
decision will be entered as if the May 2001 decision by the 
Board had never been issued.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



